This is a negligence action arising out of a collision between a passenger car and a truck at a street intersection. The plaintiff has appealed from a judgment for the defendants. The trial court concluded that the defendants were free from negligence and that the plaintiff was contributorily negligent.
While the finding is attacked, the evidence supports the following summary of facts: Farmington Avenue, Hartford, runs east and west. Woodland Street intersects it from the north. On July 10, 1946, at about 9:30 p.m., during a rainstorm, the plaintiff was driving west on Farmington Avenue in a passenger car towards the intersection and the defendant Reid was driving a truck for the defendant O'Meara Motors, Inc., east towards it. Farmington Avenue is approximately forty-eight feet wide and Woodland Street is approximately thirty-three feet wide at the intersection. An electric traffic light at the intersection was green for through traffic on Farmington Avenue. Reid, upon reaching the intersection, the plaintiff's car being then 150 to 200 feet away, displayed the lights on his truck *Page 228 
signaling a left turn and turned left towards Woodland Street at a speed of 10 to 12 miles an hour. The front end of the truck was about at the Woodland Street crosswalk when the plaintiff's car struck the rear right side of it, broadside. The plaintiff did not reduce his speed on approaching the intersection, although he said he could have stopped his car in six feet at the rate he was traveling.
While the finding and evidence indicate that Reid was negligent in failing to keep to the right of the intersection of the centers of the highways when turning to the left (Cum. Sup. 1939, 544e), the facts above recited support the trial court's conclusion that the plaintiff was guilty of contributory negligence in not seeing the truck cross Farmington Avenue and in failing to avoid colliding with it.
  There is no error.